Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/Aof our report datedFebruary 20, 2014 with respect to the audited financial statements of Premier Pacific Construction, Inc. for the year ended December 31, 2013. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas August 21, 2014
